Citation Nr: 0406885	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-01 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for repeated bladder 
infections, as a result of exposure to radiation.

2.  Entitlement to service connection for a prostate 
disorder, as a result of exposure to radiation.

3.  Entitlement to service connection for a discharge from 
the mouth, as a result of exposure to radiation.

4.  Entitlement to service connection for a right foot 
disorder, as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The National Personnel Records Center has verified that the 
veteran served on active duty from May 1940 to January 1946, 
and from February 1951 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was most recently before 
the Board in April 2003.


FINDING OF FACT

Repeated bladder infections, a prostate disorder, discharge 
from the mouth, and a right foot disorder were first 
manifested years after the veteran's discharge from military 
service and are not related to his military service, 
including exposure to radiation.


CONCLUSIONS OF LAW

1.  The veteran's repeated bladder infections were not 
incurred in or aggravated by his active military service, nor 
may they be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2003).

2.  The veteran's prostate disorder was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2003).

3.  The veteran's discharge from the mouth was not incurred 
in or aggravated by his active military service, nor may it 
be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2003).

4.  The veteran's right foot disorder was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters such as that dated in April 2003 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claims, as well as VA's 
development assistance.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Based on the above, the Board finds that 
the requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA medical opinions that 
have addressed the veteran's contentions in this case.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  The Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  As such, the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issues on appeal.

The veteran claims that he suffers from the disabilities on 
appeal as a result of exposure to radiation while serving on 
active duty at a military installation near the Hanford Plant 
in the state of Washington.  The veteran's service personnel 
records indicate that the veteran was stationed at McCaw 
General Hospital in Walla Walla, Washington, from January 
1945 to August 1945.  The Hanford Individual Dose Assessment 
Project has indicated that the veteran's median thyroid dose 
estimate range is 5,700 millirad, with a low dose estimate of 
1,400 millirad and a high dose estimate of 17,700 millirad.

None of the disabilities on appeal were diagnosed until (at 
the earliest) the 1970s.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(b).  Third, 
direct service connection may be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease or malady was incurred 
during or aggravated by service.  See generally Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub. nom. 120 F.3d 
1239 (Fed. Cir. 1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

The Board notes that none of the disabilities on appeal are 
one of the 15 types of cancer subject to presumptive service 
connection, and the evidence does not show that the veteran 
participated in a "radiation-risk activity" (as defined by 
the applicable regulations).  Thus, the veteran's 
disabilities on appeal cannot be service-connected under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that the disabilities on appeal are not "radiogenic 
diseases" under 38 C.F.R. § 3.311.

As for the third method, 38 C.F.R. § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

In an August 1999 letter, the veteran's private physician 
suggested a link between the veteran's kidney problems and 
cataracts and exposure to radiation during service.

The Board observes that the RO has accorded the veteran the 
special assistance provided by 38 C.F.R. § 3.311.  The RO 
referred the veteran's claim to the Compensation and Pension 
Service, which, on December 13, 2001, sent a Memorandum to VA 
Under Secretary for Health and requested an opinion on the 
likelihood that the veteran's claimed disabilities were 
related to inservice radiation exposure.  A review of the 
December 2001 memorandum reflects that the factual background 
of the case was provided.

In response to a memorandum directed to the Under Secretary 
for Health, a memorandum from VA's Chief Public Health and 
Environmental Hazards Officer, dated December 27, 2001, was 
prepared.  The December 27, 2001 memorandum discussed the 
methodology for estimating the veteran's radiation doses and 
also referenced the Hanford Individual Dose Assessment 
Project and its findings that the veteran had received a 
thyroid dose of 1.4 to 17.7 rads, with a median value of 5.7 
rads.  It was noted that the veteran's disabilities on appeal 
would require a threshold dose of radiation of hundreds or 
thousands of rads for a deterministic effect to be expressed, 
such as damage to the bladder, prostate, gastrointestinal 
tract, immune system, foot, or other organs or tissues other 
than neoplastic formation.  In short, VA's Chief Public 
Health and Environmental Hazards Officer concluded that the 
veteran's repeated bladder infections (hypotonic bladder), 
prostate disorder (elevated PSA and prostatitis), discharge 
from the mouth (gastroesophageal reflux disorder), and right 
foot disorder (hallux valgus and hammertoe) could not be 
attributed to exposure to ionizing radiation in service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  While the Board acknowledges that the veteran has 
submitted a credible opinion from his private physician 
(which could be considered, at least implicitly, as 
addressing the disabilities on appeal), the Board notes that 
the veteran's private physician's August 1999 opinion merely 
references the veteran's exposure to radiation at Hanford but 
does not discuss the veteran's estimated dose exposure.  
Also, the private physician did not reference specific recent 
research in support of his conclusion.  At best, the private 
physician's opinion is speculative and does not provide 
significant support for the claim.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

On the other hand, the Board observes that VA's Chief Public 
Health and Environmental Hazards Officer's December 2001 
opinion took into consideration the veteran's estimated dose 
of radiation and the scientific data (based on cited medical 
literature) regarding the levels of radiation needed to cause 
the specific disabilities on appeal.

In sum, the record as it stands does not include persuasive 
medical evidence suggesting a link between the veteran's 
disabilities on appeal and his military service, including 
any radiation exposure during such service.

The veteran has not argued that he suffered from the 
disabilities on appeal during his active duty service.  In 
fact, he has specifically indicated that he did not suffer 
from the claimed disabilities during service.  In this 
regard, the Board notes that neither the veteran's service 
medical records nor post-service evidence of record contain 
any clinical discussions or evidence suggesting a 
relationship between the veteran's disabilities on appeal and 
his active duty military service.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the service connection claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for repeated bladder infections, as a 
result of exposure to radiation, is denied.

Service connection for a prostate disorder, as a result of 
exposure to radiation, is denied.

Service connection for a discharge from the mouth, as a 
result of exposure to radiation, is denied.

Service connection for a right foot disorder, as a result of 
exposure to radiation, is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



